t c summary opinion united_states tax_court james b sword petitioner v commissioner of internal revenue respondent docket no 14535-09s filed date james b sword pro_se andrew moore and rebecca duewer-grenville for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the issue for decision is whether petitioner is entitled to a depreciation expense deduction for percent of the cost_basis of certain capital improvements to a building in which he owned an undivided one-half interest background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner’s parents used their annual_gift_tax_exclusion to gift a portion of a building they owned to petitioner each year the building is a three-story victorian house with a detached garage when the total gifts represented one-half of the fair_market_value of the house petitioner’s parents executed a grant deed in granting petitioner an undivided one-half interest as a joint tenant in the building 1respondent conceded the depreciation_deductions relating to the building sewer windows paint refinancing and kitchen petitioner conceded the disallowed travel_expenses claimed on his schedule e supplemental income and loss although petitioner owned an undivided one-half interest he took responsibility for renting the third floor and garage and his parents took responsibility for renting the first two floors all rents were deposited into a single checking account checks were written on this account for expenses including the purchase of a new roof and solar panels in and respectively petitioner timely filed his form_1040 u s individual_income_tax_return on the schedule e petitioner reported dollar_figure of rental income expenses of dollar_figure including travel_expenses relating to the property and depreciation of dollar_figure for a net_loss of dollar_figure the depreciation expense claimed included a deduction for percent of the cost of both the roof and the solar panels petitioner asserts that he owns the specific part of the house the top floor and the garage to which the roof and the solar panels are physically attached and thus is entitled to deduct percent of the expenditures_for these improvements petitioner otherwise claims a depreciation expense deduction for one-half of the cost_basis of certain other expenditures_for the building in the notice_of_deficiency respondent determined that petitioner is entitled to one-half of the claimed travel_expenses and one-half of the claimed depreciation expense deduction relating to the roof and the solar panels discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a sec_212 allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in the production_or_collection_of_income sec_212 a taxpayer may be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property_held_for_the_production_of_income sec_167 the parties do not dispute that this building is a property_held_for_the_production_of_income and that the owner may deduct expenses related to the activity see sec_212 sec_167 the basis upon which exhaustion wear_and_tear and obsolescence are to be allowed in respect of any property is the adjusted_basis as provided in sec_1011 sec_167 under sec_1011 the adjusted_basis of property is determined by the applicable sections of subchapter_o which include sec_1015 the basis_of_property acquired by gift is the basis of that property in the hands of the donor sec_1015 the adjusted_basis of petitioner’s parents the donors is their cost_basis as adjusted by expenditures_for improvements made and depreciation previously claimed see sec_1012 sec_1016 therefore petitioner’s basis in the improvements is one-half of his parents’ adjusted_basis in the improvements further we must consider whether petitioner is entitled to deduct percent of the depreciation expense or something less where property is held by joint_tenants each must report the income and is entitled to deduct expenses related to that property in proportion to his ownership_interest see gross v commissioner tcmemo_1995_425 we look to california state statutory and judicial law to determine petitioner’s ownership_interest in the building the court considers state law to determine the nature of the taxpayer’s property rights 472_us_713 363_us_509 the pertinent california statutory provision defining a joint_tenancy and describing the method of its creation cal civ code sec_683 west provides sec_683 joint_tenancy definition method of creation a a joint interest is one owned by two or more persons in equal shares by a title created by a single will or transfer when expressly declared in the will or transfer to be a joint_tenancy or by transfer from a sole owner to himself or herself and others or from tenants in common or joint_tenants to themselves or some of them or to themselves or any of them and others or from a husband and wife when holding title as community_property or otherwise to themselves or to themselves and others or to one of them and to another or others when expressly declared in the transfer to be a joint_tenancy or when granted or devised to executors or trustees as joint_tenants a joint_tenancy in personal_property may be created by a written transfer instrument or agreement thus in order to create a joint_tenancy interest in property by will or transfer the instrument must expressly declare the interest to be a joint_tenancy see hartley v commissioner tcmemo_1990_14 the grant deed expressly stated that petitioner was granted an undivided one-half interest in the property as a joint tenant and thus a joint_tenancy was created since petitioner owned a one-half undivided_interest in the property he is entitled to claim one-half of the allowable_depreciation expense deduction respondent’s determination that petitioner is entitled to one-half of the depreciation deduction relating to the roof and solar panels is sustained as a result of concessions at trial the deficiency will be less than that determined in the notice_of_deficiency to reflect the foregoing decision will be entered under rule
